Order, Supreme Court, New York County (Elliott Wilk, J.), entered July 10, 1997, which, in an action for legal malpractice, denied defendant’s motion to dismiss the complaint as time-bárred, unanimously affirmed, without costs.
While amended CPLR 214 (6) applies to actions, such as this, commenced after its September 4, 1996 effective date (Amateur Hockey Assn. v Parson, 244 AD2d 222), due process requires that plaintiff be given a reasonable period after September 4, 1996 to pursue a claim theretofore existing but immediately barred upon the immediately effective enactment of the amendment (see, Alston v Transport Workers Union, 225 AD2d 424). Based upon the record before us, we find that the commencement of the action five and a half months after September 4, 1996 was reasonable. Concur—Milonas, J. P., Rosenberger, Wallach, Williams and Mazzarelli, JJ.